This cause is improperly here on certificate from the Circuit Court of Kanawha County. The record shows that the cause was heard by the Court of Common Pleas of Kanawha County, on the bill, amended bill, demurrer thereto, and certain answers, and that the court on consideration thereof entered a decree adjudicating the principles of the cause. On appeal to the Circuit Court, the decree of the lower court was affirmed, and in the same order the court certified for review its action on the demurrer, under section 1 of chapter 135, Code. The principles of the cause having been finally adjudicated, both by the Common Pleas Court and the Circuit on appeal, the questions arising thereunder can only be brought here on appeal. This Court has no jurisdiction to determine the questions certified. Heater v. Lloyd, 85 W. Va. 570; GasCompany v. Shreve, 90 W. Va. 277; Marks v. Mitchell, 90 W. Va. 702; and Lee v. City of Elkins, 97 W. Va. 183,124 S.E. 499.
 Dismissed. *Page 201